Citation Nr: 1517744	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-18 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for old fracture of the left clavicle with nonunion (previously rated as posttraumatic deformity of the left shoulder).

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney-at-Law


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1966 to January 1968, which included service in the Republic of Vietnam.  His military decorations include the Purple Heart Medal with Gold Star, which was awarded for multiple wounds received in combat against enemy forces.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina (RO) which, inter alia, denied the Veteran's claim for a rating increase above 10 percent for old fracture of the left clavicle with nonunion and granted him service connection and a 30 percent rating for PTSD with major depressive disorder, effective July 20, 2010.  The Veteran appeals the denial of a rating increase for his service-connected left clavicle/shoulder disability and the initial 30 percent rating assigned for his service-connected psychiatric disorder.  With regard to adjudicating the latter issue, VA must consider assignment of staged ratings for different periods of time, based on the facts found, for the period commencing from July 20, 2010, the initial effective date of the compensation award.  Fenderson v. West, 12 Vet. App. 119, 125 (1999).

For the reasons that will be discussed in detail below in the REMAND portion of this decision, the issue of entitlement to an initial evaluation in excess of 30 percent for PTSD with major depressive disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran and his attorney will be notified by VA if any further action on their part is required. 

Correspondence from the Veteran's attorney includes a July 2014 statement from a private vocational rehabilitation counselor, who presented statements indicating that the Veteran is seeking an increased rating for his service-connected residuals of a gunshot wound to his abdomen (Muscle Group XIX) and a total rating for individual unemployability due to service-connected disabilities (TDIU).  As these claims have not been adjudicated in the first instance by the AOJ-and as the Veteran asserts that he is unemployable as a result of the totality of his service-connected disabilities (and not any one service-connected disability, particularly one of the two disorders on appeal), the Board has no appellate jurisdiction over the Veteran's newly raised claims, and they are accordingly referred to the RO/AOJ for appropriate action.  

FINDINGS OF FACT

1.  The Veteran's service-connected old fracture of the left clavicle with nonunion affect his dominant (major) upper extremity.

2.   Residuals of an old fracture of the left clavicle with nonunion (previously rated as posttraumatic deformity of the left shoulder) are manifested by subjective complaints of left shoulder pain, pain on use, and weakness, with subjective lack of endurance, fatigability, tenderness, and stiffness.  Objective manifestations demonstrated on clinical examination are nonunion of the left clavicle on X-ray, but without loose movement; limitation of left shoulder motion, but not limited to 25 degrees or less from the side, or midway or less between the left side and left shoulder level; and only mild deformity of the left shoulder due to a soft tissue mass measuring 2.0 by 2.0 centimeters above the left clavicle and X-ray findings of a slight elevation of major left clavicle shaft from the distal fracture fragment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for old fracture of the left clavicle with nonunion (previously rated as posttraumatic deformity of the left shoulder) have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 5202, 5203 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard only to the issue of entitlement to an increased rating in excess of 10 percent for residuals of a left clavicle fracture with nonunion (previously rated as posttraumatic deformity of the left shoulder), which is addressed on the merits below, the duties to notify and to assist claimants must be addressed.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must provide notice prior to initial adjudication of the evidence necessary to substantiate the benefits sought, that which VA will try to obtain, and that which the claimant should provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Information on how ratings and effective dates are assigned also must be provided.  Id.; Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither Veteran nor his representative has alleged prejudice regarding notice, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The present appeal stems from the Veteran's application to reopen his claim for a rating increase, which was received by VA on April 29, 2010.  Letters dated in June 2010 and July 2010 were provided to the Veteran, which contained information about the Veteran's and VA's respective duties for obtaining evidence, the general and specific criteria for establishing an increased rating, the evidence required in this regard, and how ratings and effective dates are assigned.  No timing of notice defect exists, as these notification letters were dispatched to the claimant prior to the May 2011 rating decision which constitutes the initial adjudication of the increased rating claim for old fracture of the left clavicle with nonunion.  

With respect to the duty to assist, there is also a requirement to aid the claimant in obtaining relevant records.  38 U.S.C.A. § 5103A(b), (c) (West 2014); 38 C.F.R. § 3.159(c) (2014).  A VA medical examination further must be provided or a VA medical opinion obtained when doing so is necessary.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the context of an increased rating, such is necessary when there is no other evidence showing the current severity of the service-connected disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517 (1995).

As the claim for a rating increase for an old fracture of the left clavicle with nonunion was received by VA on April 29, 2010, the evidence to be considered should encompass at least the period from April 29, 2009 to the present.  [See 38 C.F.R. § 3.400(o)(2) (2014): the effective date for the award of a rating increase is based on the facts found, but generally will be date of claim or date entitlement arose, whichever is later; or up to one year prior to the date of claim if it is factually ascertainable that the increase in disability occurred, subject to the limitations prescribed in Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010); Harper v. Brown, 10 Vet. App. 125 (1997); and VAOPGCPREC 12-98.]  

The Veteran's VA treatment records and examination reports pertaining his left clavicle and shoulder for the pertinent time period described above have been obtained.  The record indicates that the Veteran has been in receipt of Social Security Administration (SSA) disability benefits since 1983, relating to a severe post-service back injury that was incurred while working as a railroad conductor for the City of New York.  Although the SSA records are not associated with the record, they are not considered to be relevant to the issue of the current state of impairment of the Veteran's old fracture of the left clavicle with nonunion, as the SSA records relate to the state of the Veteran's medical condition over 30 years earlier.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  

Otherwise, the evidence includes the report of a September 2010 VA medical examination of his left shoulder and clavicle.  The examining clinicians involved in the examination conducted it in the context of the Veteran's pertinent medical history.  Accordingly, the examination report is deemed adequate for rating purposes as it contains sufficient detail to make the determinations herein regarding the severity of the Veteran's left shoulder and clavicle disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In subsequent written statements in support of his claim, the Veteran does not assert that his left shoulder and clavicle disability has worsened since the September 2010 VA examination but instead contends that its level of impairment warrants the assignment of a rating above the current 10 percent evaluation.  The Board therefore finds that the present state of the evidence is adequate to adjudicate the claim and a remand for additional evidentiary development of this specific issue is not warranted.  VA's duties to notify and to assist have been satisfied, in other words.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  Proceeding to make a determination regarding this matter, in sum, will not result in prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155 (West 2014).  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Examinations must be interpreted, and if necessary reconciled, into a consistent picture so that the rating is accurate.  38 C.F.R. § 4.2 (2014).  A staged rating, where two or more ratings are assigned for different portions of the period on appeal, must be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Francisco v. Brown, 7 Vet. App. 55 (1994).

If two ratings are applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant, however.  38 C.F.R. § 4.3 (2014).  The claimant thus prevails if the evidence supports an increased rating or is in relative equipoise, but does not prevail when the preponderance of the evidence is against an increased rating.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making this determination, the probative value of all of the evidence must be assessed.  38 C.F.R. § 4.6 (2014).

Persuasive and unpersuasive evidence must be identified, and reasons must be provided for rejecting evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Only the most relevant evidence need be discussed, even though all the evidence must be reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  As previously discussed, this includes evidence dated beginning one year prior to an increased rating claim [38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2014)] - and also evidence dated even earlier if that evidence sheds light on the disability during the timeframe on appeal [38 C.F.R. § 4.1 (2014)].

A musculoskeletal disability, such as the residuals of a left clavicle fracture at issue, involves the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 38 C.F.R. § 4.40 (2014).  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness. Id.; 38 C.F.R. § 4.59 (2014). It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45 (2014). An increased rating for functional loss, to include during flare ups, due to those factors may be assigned under Diagnostic Codes predicated on limitation of motion. Id.; 38 C.F.R. §§ 4.40, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).

By history, the Veteran sustained a fracture of his distal left clavicle during active duty.  His medical records show that his left hand and arm is his dominant or major upper extremity.  He separated from service in January 1968.  In a May 1968 rating decision, he was granted service connection for a posttraumatic deformity of his left shoulder and assigned a 10 percent evaluation, which has remained in continuous effect ever since.  He submitted an application to reopen his claim for a rating increase for this disability in April 2010, from which this appeal springs.   

The Veteran's service-connected posttraumatic deformity of the left shoulder is now diagnostically rated and characterized as an old fracture of the left clavicle with nonunion.  This disability may be rated under the criteria contained in  38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5202, and 5203 (2014), which provide for the following:

Diagnostic Code 5201 is for rating limitation of motion of the arm and provides for the assignment of a 40 percent evaluation for limitation of the major upper extremity to no more than 25 degrees from the side.  Assignment of a 30 percent evaluation is provided for limitation of the major upper extremity to no farther than a point midway between the side and shoulder level.  Assignment of a 20 percent evaluation is provided for limitation of the major upper extremity to no farther than the shoulder level.

38 C.F.R. § 4.71a, Diagnostic Code 5201 (2014).

Diagnostic Code 5202 is for rating impairment of the humerus.  Loss of the major humeral head (flail shoulder) warrants the assignment of an 80 percent evaluation.  Nonunion of the major humerus (false flail joint) warrants the assignment of a 60 percent evaluation.  Fibrous union of the major humerus warrants the assignment of a 50 percent evaluation.  Recurrent dislocation of the major humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements warrants the assignment of a 30 percent evaluation.  Recurrent dislocation of the major humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level warrants the assignment of a 20 percent evaluation.  Malunion of the major humerus with marked deformity warrants the assignment of a 30 percent evaluation.  Malunion of the major humerus with moderate deformity warrants the assignment of a 20 percent evaluation.  
 
38 C.F.R. § 4.71a, Diagnostic Code 5202 (2014).

Diagnostic Code 5203 is for rating impairment of the clavicle or scapula.  Dislocation of the major clavicle or scapula warrants the assignment of a 20 percent evaluation.  Nonunion of the major clavicle or scapula with loose movement warrants the assignment of a 20 percent evaluation.  Nonunion of the major clavicle or scapula without loose movement warrants the assignment of a 10 percent evaluation.  Malunion of the major clavicle or scapula warrants the assignment of a 10 percent evaluation.  [Or rate on impairment of function of a contiguous joint.]
 
38 C.F.R. § 4.71a, Diagnostic Code 5203 (2014).

As previously noted, the Veteran filed his claim for a rating increase for his left shoulder and clavicle disability on April 29, 2010.  As relevant, a VA outpatient medical report dated the following day (April 30, 2010) shows that the Veteran was seen for a follow-up orthopedic consultation relating to his treatment for a non-service-connected left knee disability, at which the treating clinician noted that the Veteran was "doing great [and has] returned to daily activities including golf."

VA examination of the Veteran's left shoulder and clavicle in September 2010 shows that he complained of subjective symptoms that included left shoulder pain, pain on use, and weakness, with lack of endurance, fatigability, tenderness, and stiffness.  Although he reported dislocation, no such finding was objectively revealed on medical examination.  He also subjectively reported having flare-ups of pain several times per week, alleviated by rest and narcotic pain medication.  He reported having a single incapacitating episode of left shoulder and clavicle pain in mid-January 2010, treated with bedrest, reportedly on the advice of his medical care provider, although no clinical documentation of this is indicated in the record.  Objective range of motion testing revealed limitation of motion of his left shoulder to 100 degrees of flexion, 120 degrees of abduction, 60 degrees of external rotation, and 90 degrees of internal rotation.  Notwithstanding his subjective complaints of left shoulder weakness and lack of endurance, the Veteran was able to perform repetitive movements on all ranges of motion without incurring any additional limitation of motion of his left shoulder.  Objectively, the left shoulder was not deemed by the examiner to be additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.

The September 2010 VA examination report shows that the Veteran's service-connected old fracture of the left clavicle with nonunion was manifested by subjective complaints of pain and objectively demonstrated nonunion of the left clavicle on X-ray study, but without loose movement; objectively demonstrated limitation of left shoulder motion due to onset of pain, but not limited to 25 degrees or less from the side, or midway or less between the left side and left shoulder level; and only mild deformity of the left shoulder, objectively manifested by a soft tissue mass measuring 2.0 by 2.0 centimeters above the left clavicle and slight elevation of major left clavicle shaft from the distal fracture fragment on X-ray study.  No ankylosis or humeral bone impairment of the left shoulder and upper extremity were clinically demonstrated.  The occupational impact of his left shoulder/clavicle disability was that he was unable to engage in work requiring lifting.  (The examiner deemed the Veteran to be unable to retain gainful employment due to the combined effects of his service-connected and nonservice-connected musculoskeletal disabilities involving his knees, neck, spine, both upper and lower extremities and abdomen and which rendered him unemployable due to chronic pain, unsteady gait, inability to lift, and impaired sleep with chronic fatigue due to chronic pain.)   

The Board has considered the foregoing evidence and concludes that it does not present a disability picture, as it relates solely to the Veteran's service-connected left shoulder and clavicle, which supports the assignment of an evaluation in excess of 10 percent.  The Veteran's impairment due to old fracture of the left clavicle with nonunion is attributable to subjective pain and pain on motion, and objectively measured limitation of motion associated with nonunion of the clavicle or scapula without clinical demonstration of loose movement.  However, there was no objective demonstration of limitation of motion to a minimally compensable degree, as contemplated in Diagnostic Code 5201, on all planes of left arm motion on clinical examination.  A minimally compensable rating of 20 percent is provided by Diagnostic Code 5201 only if there is limitation of motion of the major arm to only the shoulder level (i.e., 90 degrees), and the Veteran in this case is able to repeatedly move his left arm to 100 degrees of flexion and 120 degrees of abduction, which is above shoulder level.  There was also no clinically demonstrated ankylosis or left humeral impairment present, much less recurrent dislocation of the left humerus at the scapulohumeral joint; as such, there is no basis to apply the rating criteria contained in Diagnostic Code 5200 (for rating impairment due to ankylosis) and Diagnostic Code 5202 (for rating disability due to impairment of the humerus).  The Board notes at this point that the only deformities objectively noted on medical examination of the Veteran's left arm and shoulder are a soft tissue mass measuring 2.0 by 2.0 centimeters above the left clavicle and slight elevation of major left clavicle shaft from the distal fracture fragment on X-ray study.  Notwithstanding that no left humeral impairment is objectively demonstrated, it is not appropriate to assign a 20 percent evaluation to the Veteran's major shoulder and clavicle disability on the basis of moderate deformity as the aforementioned deformities are only very mild and slight.  
To the extent that the Veteran asserts that his subjective left (major) shoulder and clavicle symptoms alone severely limit his physical activities and, by extension, his capacity for work, the Board finds the credibility of these accounts to be somewhat limited as they are contradicted by the April 2010 VA outpatient treatment note showing that he possessed sufficient physical mobility of his major upper extremity and shoulders to participate in playing golf during the pendency of this claim.  

In view of the foregoing discussion, the minimum 10 percent evaluation presently assigned to the old fracture of the left clavicle with nonunion on the basis of clinically demonstrated nonunion of the left clavicle without loose movement, per Diagnostic Code 5203, is appropriate and adequately compensates him for his current objectively demonstrated state of impairment.  Assignment of a higher rating of 20 percent would be warranted only if this disability was manifested by nonunion with loose movement.  Accordingly, the clinical evidence does not warrant the assignment of a disability evaluation in excess of 10 percent.  The claim in this regard is therefore denied.  

As the evidence is not in relative equipoise regarding the merits of this issue, the benefit of the doubt is not for application in this case.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

A rating in excess of the assigned schedular evaluations for the Veteran's service-connected old fracture of the left clavicle with nonunion (previously rated as posttraumatic deformity of the left shoulder) may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  The United States Court of Appeals for Veterans' Claims (Court) has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If so, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In the current appeal, the Board finds that there is no evidence that the Veteran's service-connected left shoulder/clavicle disability currently at issue (i.e., old fracture of the left clavicle with nonunion, previously rated as posttraumatic deformity of the left shoulder) has presented such an unusual or exceptional disability picture at any time during the pendency of the claim so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b) (2014).  Specifically, the evidence of record does not indicate the Veteran is frequently hospitalized for his left shoulder/clavicle disability.  Although he reported frequent episodes of flare-ups of pain, including an undocumented incapacitating episode requiring bedrest that allegedly occurred in January 2010, the Board finds the credibility of these accounts to be questionable and the subjective severity of the painful episodes to be exaggerated in light of the contradictory contemporaneous medical evidence, especially the April 2010 VA treatment note indicating that the claimant was able to engage in recreational physical activity, including playing golf, which is an activity that would presumably require him to engage his dominant upper extremity and shoulder in controlled and repetitive motions in order to swing his golf clubs and hit the ball.  

Furthermore, the evidence indicates that the Veteran's left shoulder/clavicle disability, by itself, does not render him unable to be gainfully employed in a sedentary capacity, as his inability to work has been attributed to the combined effects of multiple service- and non-service-connected orthopedic disabilities, as well as his psychiatric disorder.  The criteria of the applicable rating schedules are therefore deemed to adequately contemplate the Veteran's present level of impairment due to the left shoulder/clavicle disability at issue, as individually considered.  As such, the Board cannot concede that the Veteran's old fracture of the left clavicle with nonunion (previously rated as posttraumatic deformity of the left shoulder), by itself, causes marked interference with his employment capacity.  Higher ratings are available for this disability, but for the reasons described in the above decision, these higher ratings were denied.  The clinical evidence and medical opinions fail to show that the disability picture created by the left shoulder/clavicle disability, in isolation, is of an exceptional or unusual nature.  Having reviewed the record with these mandates in mind, the Board finds that the schedular rating presently assigned to the Veteran's service-connected old fracture of the left clavicle with nonunion (previously rated as posttraumatic deformity of the left shoulder) adequately reflects the present state of its impairment and that there is no evidentiary basis for referral of the case for extraschedular consideration with regard to this issue.

ORDER

An increased evaluation in excess of 10 percent for old fracture of the left clavicle with nonunion (previously rated as posttraumatic deformity of the left shoulder) is denied.  
REMAND

As relevant, the Board observes that the most current assessment of the severity of the Veteran's PTSD with major depressive disorder was a VA psychiatric examination conducted in February 2011.  Subsequent arguments submitted by the Veteran's attorney in support of his claim for a rating increase for PTSD with major depressive disorder include a July 2014 opinion from a private vocational rehabilitation counselor and the transcript of the attorney's June 2014 interview of the VA physician who conducted the prior VA psychiatric examinations of record, in October 2010 and February 2011.  These collectively present the essential assertion that the Veteran's service-connected psychiatric disability was not only more disabling than that which is contemplated in the 30 percent rating presently assigned, but that it has also increased in severity since the latest VA examination of record, which was conducted over four years prior to this writing.  

The Court has held that fulfillment of the VA's duty to assist includes the conduct of a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121 (1991); Allday v. Brown, 7 Vet. App. 517 (1995); Goss v. Brown, 9 Vet. App. 109, 114 (1996);  Fenderson v. West, 12 Vet. App. 119 (1999).  Where the record does not reveal the current state of the veteran's disability, the fulfillment of VA's statutory duty to assist requires a thorough and contemporaneous medical examination.  See Seals v. Brown, 8 Vet. App. 291, 295 (1995).  Furthermore, where a veteran claims that his disability is worse than when originally rated, and the available evidence is too old for an adequate evaluation of his current condition, VA's duty to assist includes providing a new medical examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

Thusly, the Board finds that the issue of entitlement to an initial evaluation in excess of 30 percent for PTSD with major depressive disorder should be remanded to the RO/AOJ so that the Veteran may be provided with a current psychiatric evaluation that will present a contemporaneous picture of his present state of impairment and the present level of severity associated with his service-connected psychiatric disability.
     
Accordingly, the case is REMANDED to the RO/AOJ for the following action:

1.  After obtaining from the Veteran a report of all sources of psychiatric counseling and treatment (both private and VA) and all necessary authorizations, the RO should obtain these identified records and associate them with the Veteran's claims files.    

All actions to obtain the aforementioned requested records should be documented fully in the claims files.  

2.  Then, the RO should provide the Veteran with the appropriate clinical examination to determine the current severity of his service-connected PTSD with major depressive disorder.

The Veteran's claims files and his relevant clinical history should be made available for the examiner's review in connection with the examination.  In this regard, the examiner's conclusions regarding the current severity of the Veteran's PTSD with major depressive disorder should be made in the context of the clinical records associated with the claims files and the VA psychiatric treatment records dated since the most recent compensation examination in February 2011.  The examiner should note in his/her report that the Veteran's claims file has been reviewed.

Following the examination, the examiner should present clinical findings in the examination report with regard to the following:

(a.)  Is the Veteran's PTSD with major depressive disorder currently manifested (best approximated) by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)?

(b.)  Is the Veteran's PTSD with major depressive disorder currently manifested (best approximated) by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking, disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships?

(c.)  Is the Veteran's PTSD with major depressive disorder currently manifested (best approximated) by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships?

(d.)  Is the Veteran's PTSD with major depressive disorder currently manifested (best approximated) by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name?
(e.)  Any other current manifestations of PTSD with major depressive disorder should be identified and, if present, the severity thereof should be identified and discussed.  The examiner should also provide a Global Assessment of Functioning (GAF) score of the Veteran's level of social and occupational impairment and discuss the significance of the score. 

(f.)  The examiner should provide a detailed assessment, accompanied by supportive discussion and commentary, of the impact that the Veteran's PTSD with major depressive disorder has upon his occupational capacity and employability, given his educational and vocational history.

The examiner should provide a complete rationale for any opinion provided.  If he/she is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.

3.  The RO should advise the Veteran that he is advised to report for the scheduled examination and that his failure to do so could result in an adverse outcome to his claim.  38 C.F.R. § 3.655 (2014).

4.  Afterwards, the RO should review the claims file to ensure that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development.  

5.  Thereafter, the RO should readjudicate the Veteran's claim of entitlement to an evaluation greater than 30 percent for PTSD with major depressive disorder.  If the maximum benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


